Citation Nr: 0504061	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  99-04 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date prior to June 17, 
1996, for the grant of a 30 percent evaluation for discoid 
lupus erythematosus with dermatitis of the face and forearms 
and hair loss of the scalp.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to November 
1970 and from October 1979 to October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on an Order of the United States Court of Appeals for 
Veterans Claims (Court).  The matter initially came before 
the Board on appeal from an April 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted a 30 percent evaluation for 
discoid lupus erythematosus with dermatitis of the face and 
forearms and hair loss of the scalp, effective June 17, 1996.  

In December 2001, the Board issued a decision denying the 
claim for an earlier effective date and denying the claim of 
whether a December 1989 rating decision was clearly and 
unmistakably erroneous (CUE) in not granting a disability 
rating greater than 0 percent for dermatitis of the face and 
forearms.  The veteran appealed the Board decision to the 
Court.  The Court issued a memorandum decision vacating the 
effective date claim and affirming the Board's decision with 
respect to CUE.  The Secretary of Veterans Affairs 
(Secretary) timely appealed that decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In June 2004, the Federal Circuit vacated the 
Court's memorandum decision and remanded the matter to the 
Court.  

The Court issued its Order in August 2004 remanding the issue 
of entitlement to an earlier effective date for the grant of 
a 30 percent evaluation for discoid lupus erythematosus with 
dermatitis of the face and forearms and hair loss of the 
scalp, to the Board.  The Court affirmed the Board's 2001 
decision with respect to the CUE issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000), VCAA, introduces several 
fundamental changes into the VA adjudication process.  These 
changes were codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2003).  In 
effect, this new legislation eliminates the requirement under 
the old 38 U.S.C.A. § 5107(a) (West 2002) that a claimant 
must present a well-grounded claim before the duty to assist 
is invoked.  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

Citing to the VCAA and subsequent relevant case law in its 
August 2004 Order, the Court observed that there was no 
evidence that the VA ever notified the claimant of who is 
responsible for obtaining evidence necessary to substantiate 
his claim for an earlier effective date.  It also noted that 
the VA did not request that the veteran provide any evidence 
in his possession that pertains to the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, it noted 
the Board's failure to adequately address whether VA complied 
with its duties under the VCAA was remandable error pursuant 
to 38 U.S.C. § 7104(a) and (d)(1).  See Charles v. Principi, 
16 Vet. App. 370, 373- 74 (2002).  Thus, it concluded that 
the VA failed to fully comply with 38 U.S.C.A. § 5103A (West 
2002) prior to adjudicating the claim, and that remand was 
warranted.  

Therefore, the case is remanded for the following:

1.  Consistent with the VCAA, inform the 
veteran about (1) the information and 
evidence not of record that is necessary 



to substantiate the claim for an effective 
date prior to June 17, 1996, for the grant 
of a 30 percent evaluation for discoid 
lupus erythematosus with dermatitis of the 
face and forearms and hair loss of the 
scalp; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Readjudicate the veteran's claim for an 
earlier effective date prior to June 17, 
1996, for the grant of a 30 percent 
evaluation for discoid lupus erythematosus 
with dermatitis of the face and forearms 
and hair loss of the scalp, with 
application of all appropriate laws and 
regulations and consideration of the 
evidence.  If the decision with respect to 
the effective date claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



